Title: From Thomas Jefferson to Thomas Cooper, 6 October 1820
From: Jefferson, Thomas
To: Cooper, Thomas


Dear Sir
Monticello
Oct. 6. 20.
This will be handed you by mr John Wayles Baker son of the Treasurer of this state, and a connection of mine whom, in a former letter, I mentioned to you with my grandson Francis Eppes, presuming they would go together to the College of Columbia. you will find him a youth of excellent dispositions and orderly conduct, and well worthy of any patronage and good offices you may be so kind as to extend to him. indeed at such a distance from his natural guardians and advisers, you will lay them as well as myself under tender obligations by giving him your friendly and salutary advice on all occasions on which you may think  it may be useful to him. I am not sufficiently acquainted with his proficiency in the languages to judge whether he may at once enter on the sciences; but this you can learn from himself, and whenever you think him so, we would wish him to enter on the Mathematics & Chemistry; and that these should be followed by Astronomy, Natural philosophy, Natural history, & botany: for I suppose him to attend two schools at a time, and to keep up & improve his knolege of the languages by reading at spare hours. I tender you my affectionate and respectful salutations.Th: Jefferson